PER CURIAM
Plaintiff asks us to reconsider our opinion, 120 Or App 619, 853 P2d 1323 (1993), affirming a judgment against her on the ground that she did not present sufficient evidence of her damages. She argues for the first time that defendant’s appellate brief misquoted her expert, and that her expert’s testimony, properly quoted, establishes her damages.
The trial court granted a directed verdict for defendant in part on the ground that plaintiff had failed to establish her damages. On appeal, plaintiff failed to show that that ruling was error. Reconsideration is not a forum for making arguments previously neglected. Ailes v. Portland Meadows, Inc., 312 Or 376, 823 P2d 956 (1991); Beck v. Fred S. James & Co., 53 Or App 179, 631 P2d 798 (1981).
Reconsideration allowed; opinion adhered to.